Exhibit 10.4

EXECUTION COPY

CONFIRMATION FOR BASE CAPPED CALL TRANSACTION

 

Date:    June 9, 2009 To:    Equinix, Inc. (“Counterparty”) Telefax No.:   
(650) 513-7907 Attention:    General Counsel From:    JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) Telefax No.:    212-622-8519

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between Dealer and Counterparty. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Capped Call Transactions dated as of June 9, 2009 and as amended from time
to time (the “Master Confirmation”) between Dealer and Counterparty.

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates is entered into
as part of an integrated hedging transaction of the Convertible Notes pursuant
to the provisions of Treasury Regulation Section 1.1275-6.

3. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:    June 9, 2009 Effective Date:    The closing date of the initial
issuance of the Convertible Notes. Premium:    USD17,274,400 Premium Payment
Date:    The Effective Date Convertible Notes:    4.75% Convertible Subordinated
Notes of Counterparty due 2016, offered pursuant to a Prospectus to be dated
June 9, 2009 and issued pursuant to the Indenture. Number of Units:    The
number of Convertible Notes in denominations of USD1,000 principal amount issued
by Counterparty on the

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746. Registered

Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

   closing date for the initial issuance of the Convertible Notes, other than
any Option Securities (as defined in the Underwriting Agreement). Applicable
Percentage:    40% Strike Price:    As of any date, an amount in USD, rounded to
the nearest cent (with 0.5 cents being rounded upwards), equal to USD1,000
divided by the Unit Entitlement. Cap Price:    USD114.816 Number of Shares:   
The product of the Number of Units, and the Unit Entitlement. Expiration Date:
   June 15, 2016 Unit Entitlement:    As of any date, a number of Shares per
Unit equal to the “Conversion Rate” (as defined in the Indenture, but without
regard to any adjustments to the Conversion Rate pursuant to the Excluded
Provisions of the Indenture). Relevant Convertible Notes:    Whether any
Convertible Notes will be Relevant Convertible Notes hereunder or under the
Additional Capped Call Transaction dated as of the date hereof (the “Additional
Capped Call Transaction”), shall be determined as follows: Convertible Notes
that are converted pursuant to the Indenture shall be allocated as Relevant
Convertible Notes first to this Transaction until all Units hereunder are
exercised or terminated, and then to the Additional Capped Call Transaction.
Indenture:    The Indenture to be dated as of June 12, 2009 by and between
Counterparty and U.S. Bank National Association, as trustee, and the other
parties thereto pursuant to which the Convertible Notes are to be issued. For
the avoidance of doubt, references herein to sections of the Indenture are based
on the draft of the Indenture most recently reviewed by the parties at the time
of execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation but prior
to the execution of the Indenture, the parties will amend this Confirmation in
good faith to preserve the economic intent of the parties. Excluded Provisions:
   The Make Whole Provision and Section 4.07(c) of the Indenture Stock Split
Provision:    Section 4.07(a)(i) of the Indenture Make Whole Provision:   
Section 4.08 of the Indenture Dilution Provision:    Section 4.07(a) of the
Indenture Exchange in Lieu of Conversion Provision:    Section 4.05 of the
Indenture Merger Provision:    Section 4.10 of the Indenture

 

2



--------------------------------------------------------------------------------

Free Convertibility Date:    March 15, 2016 Retraction Provision:    Section
4.04(a) of the Indenture Early Unwind Date:    June 17, 2009, or such later date
as agreed by the parties hereto.

4. Offices.

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

3



--------------------------------------------------------------------------------

5. Counterparty hereby agrees (a) to check this Confirmation promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to EDG Confirmation Group, J.P. Morgan Securities
Inc., 277 Park Avenue, 11th Floor, New York, NY 10172-3401, or by fax to
212-622-8519.

 

Yours sincerely, J.P. MORGAN SECURITIES INC., as agent for JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, LONDON BRANCH By:  

/s/ Michael O’Donovan

Name:   Michael O’Donovan Title:   Managing Director

Confirmed as of the

date first above written:

 

EQUINIX, INC. By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer